DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received August 10, 2021 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 has been amended and thus it is noted there is a new ground rejection noted below. 
Next, Applicant argues, with regards to dependent claim 13, the Office Action states that "it would have been obvious to ... have modified the structure of Ju to include the said limitations in regards to the "second plate" as the mere duplication of parts, without any new or unexpected results ... See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04)." (Office Action, page 12). Therefore, it appears the Office is relying on legal precedent to reject claim 13. Further states, in order to rely on legal precedent to support an obviousness rejection, the MPEP requires the Office to compare the facts of the legal precedent with the facts of the present patent application in order to determine whether the facts in the cited legal precedent are sufficiently similar to those in the present patent application. Remarks 10-11. Examiner disagrees. Claim 13 specifically recites in part “a second plate configured substantially the same as the first plate…” thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to include the said limitations in regards to the “second plate” as the mere duplication of parts, without any 
Further, Ju does teach the second plate, for example, the in Fig. 1 the opposite end would be the second plate and has the second tab that is disposed in the slot of the second plate; also illustrated below in claim 13. In regards to the limitations pertaining to the position and structural elements in regards to the “second” plate having a similar configuration as the first plate. Applicant has not provided any reasoning as why this would not result in the same structure or provide any that the structure claimed has unexpected results over the prior art. Thus, Examiner has clearly pointed out how these would be considered a mere duplication of parts without any new or unexpected results, as the claim clearly recites the “the second plate substantially the same as the first plate,” therefore, this point is moot.
Lastly, Applicant argues  with regards to dependent claims 14-16, the Office Action states that "[t]he prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02)." (Office Action, pages 14 and 15). Therefore, it appears the Office is relying on legal precedent to reject claims 14-16. 
In order to rely on legal precedent to support an obviousness rejection, the MPEP 
requires the Office to compare the facts of the legal precedent with the facts of the present patent application in order to determine whether the facts in the cited legal precedent are sufficiently similar to those in the present patent application. Remarks 11-12. Applicant, is requested to review the prior art and the rejection noted below. It appears the Applicant does not agree with the rejection, however has not provided any reasoning as to why it would not have been obvious to combine both pieces of prior art to achieve the claimed structure. Both Ju and Yang are directed to a battery and are similar in structure, thus incorporating a cavity, which is just a compartment or a space between the plates is a known structural element in this field of endeavor, thus one would have a reasonable expectation of success in modifying the structure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US20180183020A1) and further in view of YAMAZAKI KEISHO (English translation of JP2009123637A)
Regarding claim 1, Ju teaches a battery module [abs]. Ju teaches A battery pack assembly comprising: a battery cell [Fig. 2#11] including a body having a first end and a second end spaced from each other relative to a horizontal axis, and the body includes a first tab [Fig. 2, #12]  attached to the first end and a second tab attached to the second end; a first plate [fig. 3A, #21a]  including a first edge and a second edge opposing each other relative to a vertical axis, and wherein the vertical axis is disposed transverse to the horizontal axis; wherein the first plate defines a slot [Fig. 3B, # 23a; i.e. hole; 0072] extending substantially parallel to the vertical axis and the slot has a first portion and a second portion adjoining with each other [0071] relative to the vertical axis; 
Ju is silent with respect to, wherein the first portion of the slot is defined through the first edge of the first plate such that the slot is open at the first edge, and the first portion of the slot tapers toward the second portion relative to the vertical axis; and wherein the first tab is disposed in the first portion of the slot at the first edge in an initial position, and the first tab is disposed in the second portion of the slot in a final position to couple the battery cell and the first plate together. 


    PNG
    media_image1.png
    437
    541
    media_image1.png
    Greyscale







YAMAZAKI KEISHO teaches a storage battery and a connector system [0001; Fig. 1]. YAMAZAKI KEISHO teaches a guide recess 11a [i.e. slit that is tapered in the vertical direction; depicted below] having a substantially V shape is formed on the inner surface of the outer wall 11C forming the insertion holes 12C, 12D, 12E and 12F, and a slit extending in the Z2 direction and penetrating in the Y direction at the lower end thereof. 11b is integrally formed. The gap dimensions in the plate thickness direction (X direction) of the slits 11b formed in the insertion 

    PNG
    media_image2.png
    632
    467
    media_image2.png
    Greyscale


In regards to the claimed, “wherein the first tab is disposed in the first portion of the slot at the first edge in an initial position, and the first tab is disposed in the second portion of the slot in a final position to couple the battery cell and the first plate together,”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack taught by Ju and modify it by using the slot feature taught by YAMAZAKI KEISHO, as doing so would provide a stable connection with the terminal tab and it stays in place and preventing any deformation of the battery back and a sturdier connection between the terminal and the battery pack [0007-0008 and 0021].

Regarding claim 2, modified Ju teaches the assembly as set forth in claim 1 wherein the second portion of the slot is disposed farther away from the first edge of the first plate than is the first portion of the slot [illustrated above].

Regarding claim 3, modified Ju teaches the assembly as set forth in claim 2 wherein the second portion of the slot is spaced from the first edge of the first plate and spaced from the second edge of the first plate [illustrated above].

Regarding claim 4,  modified Ju teaches the assembly as set forth in claim 3 wherein the first portion of the slot narrows as the first portion extends toward the second edge [illustrated above; YAMAZAKI KEISHO, fig. 3] .

Regarding claim 5, modified Ju teaches the assembly as set forth in claim 4 wherein the second portion of the slot is closed at a distal end of the slot to prevent further travel of the first tab relative to the first plate [YAMAZAKI KEISHO, fig. 3].

Regarding claim 6, modified Ju teaches the assembly as set forth in claim 1. Ju teaches wherein the first plate includes a bottom wall, a first side wall and a second side wall that cooperate with each other to present a periphery of the slot [depicted below; Fig. 13A].

    PNG
    media_image3.png
    314
    368
    media_image3.png
    Greyscale


Regarding claim 7, modified Ju teaches the assembly as set forth in claim 6 wherein the first side wall and the second side wall oppose each other to define a width between the first and second side walls [illustrated above in claim 6].

Regarding claim 8, modified Ju teaches the assembly as set forth in claim 7 wherein the width decreases between the first and second side walls along the first portion as the first portion tapers toward the second portion [YAMAZAKI KEISHO fig. 3].

Regarding claim 9, modified Ju teaches the assembly as set forth in claim 8; Ju teaches wherein the width is substantially the same between the first and second side walls along the second portion [illustrated in Fig. 12B].

Regarding claim 10, modified Ju teaches the assembly as set forth in claim 6; Ju teaches wherein the bottom wall is spaced from the first and second edges, and the bottom wall closes the slot [illustrated in Fig. 6].

Claims 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US20180183020A1) in further in view of YAMAZAKI KEISHO (English translation of JP2009123637A) and further in view of Yang (US20020015882A1)

Regarding claim 11, modified Ju teaches the assembly as set forth in claim 1. Ju in view of YAMAZAKI KEISHO is silent with regards to - wherein the first edge of the first plate includes a band that protrudes outwardly from the first plate and surrounds the first portion of the slot at the first edge to define a recess that cooperates with the slot.
Yang teaches battery electrode plates and the battery casing, wherein it is mainly comprised of that the bottoms of the electrode plates are respectively series combined by the series combining straps made of electric conductive or non-conductive materials [abs]. Yang teaches the straps (ie. The claimed band) [0040, #31, 34, 38, 41, 44, 48] and in one embodiment, Fig. 7, strap #38 can be seen, and as claimed it protrudes from the plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ju to incorporate the strap taught by Yang as doing so that the bottoms of the aforesaid plates are positively positioned, the more integrated positioning effect of the electrode plates having the effect of avoiding resonant vibrations to reduce drop-offs of the chemically-active materials or expanded growth, resulting in greater battery efficiency and the advantage of prolonging the battery operating life  [0041]. 
Modified Ju teaches the recess receives the first tab as the first plate and the battery cell are disposed in the initial position [please refer to the rejection in claim 1]. 


Regarding claim 12, modified Ju teaches the assembly as set forth in claim 11 wherein: the first plate includes a first side surface and a second side surface opposing the first side surface [Ju teaches plate #21a, has a top [first] and bottom [second] surface, please refer to claim 6]; 

    PNG
    media_image4.png
    338
    328
    media_image4.png
    Greyscale

the first and second edges of the first plate are disposed between the first and second side surfaces; and 
Modified Ju in view of Yang teach the band protrudes outwardly from one of the first and second side surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ju to further incorporate the strap taught by Yang as doing so that the bottoms of the aforesaid plates are positively positioned, the more integrated positioning effect of the electrode plates having the effect of avoiding resonant vibrations to reduce drop-offs of the chemically-active materials or expanded growth, resulting in greater battery efficiency and the advantage of prolonging the battery operating life  [0041]. 


Regarding claim 13, modified Ju teaches the assembly as set forth in claim 1. In regards to the claimed, the assembly further including a second plate configured substantially the same as the first plate and including a first edge and a second edge opposing each other, and the second plate defines a slot having a first portion and a second portion adjoining with each other; wherein the second plate is spaced from the first plate, and the second tab of the battery cell is disposed in the slot of the second plate; and wherein the first portion of the slot of the second plate is defined through the first edge of the second plate such that the slot is open at the first edge of the second plate, and the first portion of the slot of the second plate tapers toward the second portion of the second plate. These structural features are taught in claim 1 for the first plate; for example the second plate having a first and second portion that adjoin each other and wherein the first portion of the slot of the second plate is defined through the first edge of the second plate such that the slot is open at the first edge of the second plate, and the first portion of the slot of the second plate tapers toward the second portion of the second plate, these are not explicitly mentioned in the prior art, however these are considered a mere duplication of parts. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to include the said limitations in regards to the “second plate” as the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Further, Ju does teach the second plate, for example, the in Fig. 1 the opposite end would be the second plate and has the second tab that is disposed in the slot of the second plate; also illustrated below. In regards to the limitations pertaining to the position and structural 

    PNG
    media_image5.png
    414
    502
    media_image5.png
    Greyscale


Regarding claim 14, modified Ju teaches the assembly as set forth in claim 13. Ju in view of YAMAZAKI KEISHO does not explicitly teach the cavity. Yang teaches the cavity [i.e Fig. 1, #112- cell compartment; 0004]. Ju teaches the first and second side plates, thus Ju in view of Yang teach the claimed:
a first side plate and a second side plate each attached to the first and second plates to define a cavity therebetween, with the body of the battery cell disposed in the cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to further include the cavity taught by Yang as modifying the assembly to include a cavity would have a reasonable expectation of success. These are known structural elements of a battery and Ju and Yang both prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 15, modified Ju teaches the assembly as set forth in claim 14.  As shown in Fig. 1 of Yang, the case i.e #11. As commonly known in the art of batteries, a case encloses all of the structural elements of the battery, therefore it would be reasonable to assume that the cavity, i.e. #112 also has one end that is closed, which would be part of the casing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to further include the housing taught by Yang as modifying the assembly to include a housing would have a reasonable expectation of success. These are known structural elements of a battery and Ju and Yang both teach structures of batteries. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 16,  modified Ju teaches the assembly as set forth in claim 15 wherein the bottom plate, the first plate, the second plate, the first side plate, and the second side plate are integrally formed to each other to present a one-piece housing (i.e. the casing of Yang #11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Ju to further include the housing taught by Yang as modifying the assembly to include a housing would have a reasonable expectation of success. These are known structural elements of a battery and Ju and Yang both teach structures of batteries. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729